NOTICE
                                                                                     FILED
                                     2022 IL App (4th) 200638-U                     May 17, 2022
This Order was filed under
                                                                                    Carla Bender
Supreme Court Rule 23 and is                NO. 4-20-0638                       4th District Appellate
not precedent except in the
                                                                                      Court, IL
limited circumstances allowed      IN THE APPELLATE COURT
under Rule 23(e)(1).

                                             OF ILLINOIS

                                         FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                           )      Appeal from the
             Plaintiff-Appellee,                                )      Circuit Court of
             v.                                                 )      Champaign County
 CARIBE A. JONES,                                               )      No. 19CF129
             Defendant-Appellant.                               )
                                                                )      Honorable
                                                                )      Roger B. Webber,
                                                                )      Judge Presiding.



                 JUSTICE HARRIS delivered the judgment of the court.
                 Presiding Justice Knecht and Justice DeArmond concurred in the judgment.

                                               ORDER
¶1      Held: (1) Defendant’s statutory right to a speedy trial was not violated.

                 (2) Defendant waived his argument that the trial court erred in allowing him to
                 appear at trial in restraints without first conducting a hearing pursuant to Illinois
                 Supreme Court Rule 430 (eff. July 1, 2010).

                 (3) Defendant forfeited his argument that the trial court imposed an excessive
                 sentence.

¶2               Following a jury trial, defendant, Caribe A. Jones, was convicted of predatory

criminal sexual assault of a child (720 ILCS 5/11-1.40(a)(1) (West 2016)) and subsequently

sentenced to 40 years’ imprisonment. Defendant appeals, arguing (1) he was tried in violation of

his statutory right to a speedy trial, (2) the trial court erred in allowing him to be placed in
restraints at trial without first conducting a hearing pursuant to Illinois Supreme Court Rule 430

(eff. July 1, 2010), and (3) his sentence is excessive. We affirm.

¶3                                      I. BACKGROUND

¶4                                        A. The Charge

¶5             In January 2019, the State charged defendant with predatory criminal sexual

assault of a child (720 ILCS 5/11-1.40(a)(1) (West 2016)), alleging he “placed his penis in the

mouth of [L.B.].”

¶6                                  B. The Speedy-Trial Period

¶7             Defendant was arrested on June 18, 2019, and remained in custody until his trial

began on October 20, 2020. On March 13, 2020, the parties agreed to set the case for trial on

April 20, 2020. However, on April 16, 2020, due to the COVID-19 pandemic, the trial court

sua sponte vacated the trial setting and rescheduled it for May 18, 2020, citing “the Governor’s

declaration of a state of emergency on March 9, 2020, the entry of Illinois Supreme Court MR

30370 on March 7, 2020, and March 20, 2020, and the Sixth Judicial Administrative orders

2020-01, 2020-02, and 2020-03[.]” On May 12, 2020, the court again sua sponte vacated the trial

setting due to the orders issued by the supreme court and the Sixth Judicial Circuit and

rescheduled it for June 15, 2020. The parties next appeared in court on June 5, 2020.

¶8             The day before trial, on October 19, 2020, the court addressed a motion by

defendant to dismiss the charge on speedy-trial grounds. The court denied defendant’s motion,

finding that no more than 99 days of the speedy-trial period had elapsed since defendant was

placed in custody. Importantly, the court concluded that the speedy-trial time period had been

tolled from April 20, 2020, to June 5, 2020, due to the orders of the supreme court and the Sixth

Judicial Circuit.




                                                -2-
¶9                           C. The Use of Physical Restraints at Trial

¶ 10           On October 19, 2020, the day before defendant’s trial commenced, the following

exchange took place at a hearing regarding the possibility of restraining defendant at trial:

                       “MR. FLETCHER [(ASSISTANT STATE’S ATTORNEY)]: I would ask

               that the court confirm outside the presence of the jury whether it—with the

               sheriff’s office tomorrow whether they have any security concerns. And if so, the

               defendant may—the court may wish to have the defendant remain seated at

               counsel table.

                       THE COURT: All right.

                       MR. FLETCHER: And I would be happy to follow the same process so as

               not to *** create a visual disparity.

                       DEFENDANT: Well, look, as long as we going to be able to be on the

               same level when it comes to picking our jury, then that’s most definitely

               understood.

                       THE COURT: Okay.

                       DEFENDANT: But if he is able to *** go to the podium and speak, and

               express hi[m]self by standing up, then I would like to be granted that, too.

                       THE COURT: All right. Yeah, you’re—you’re both going to—we’re not

               going to have different rules for the two of you.”

Due to “three disciplinary reports” defendant had received while in custody, the sheriff’s office

recommended defendant “wear leg irons during his trial.”




                                                -3-
¶ 11          The next day, prior to jury selection, the court informed the parties of the

recommendation from the sheriff’s office and the requirements of Illinois Supreme Court

Rule 430. The following exchange then occurred:

                      “THE COURT: Any comment that you wish to make about that report, or

              the suggestion that you wear leg shackles only during the trial?

                      DEFENDANT: Well, we discussed yesterday basically he was just going

              to be at the table with it anyway.

                      THE COURT: You will just sit at the table, and Mr. Fletcher would? All

              right. So you don’t object to wearing leg shackles as long as you both stay seated?

                      DEFENDANT: No, right.

                      THE COURT: All right.

                      MR. FLETCHER: Your Honor, it’s a—first I might need to stand over

              here in order to get a clear view of the witness. Second is the—or will we still be

              using a podium for opening and closing arguments?

                      THE COURT: I think if we’re going to—if [defendant] is going to be

              shackled, I would think that we should not use the podium, and we can just

              replace it.

                      MR. FLETCHER: Okay.

                      THE COURT: And [defendant], you don’t have a problem if Mr. Fletcher

              just stands at the side of the desk so that he can see the witnesses?

                      DEFENDANT: No.”

¶ 12          During a break in jury selection, the prosecutor informed the court he wished to

be able to make eye contact with L.B. during her testimony, and the following discussion ensued:




                                               -4-
       “MR. FLETCHER: I understand that the court is concerned that if

[defendant] is not able to get up, I can’t get up. *** I welcome the court’s ideas as

to how to address this. *** I’m more than happy to swap seats with the defendant,

if we take a break between the two. I would address any other alternatives the

court has.

       THE COURT: All right. [Defendant], anything you want to say about that

suggestion?

       DEFENDANT: Nope. I don’t—the swapping the seats, I’m cool right

here, because I need to be able to see the witness, too.

       THE COURT: All right. Do you have any objection if Mr. Fletcher just

stands in front of the witnesses while he’s talking to the witnesses?

       DEFENDANT: Yeah, because he can be able to have—like he say, have

eye contact and be able to communicate with them without me even *** having

knowledge of it.

       ***

       He get[s] a chance to speak to—I apologize. He get[s] a chance to speak to

them outside of me being present. When he go[es] to the hallway to talk to the

witnesses, he might be able to say a few things to them to make them blend into

what it is that he ha[s] to say, a coaching somehow.

       THE COURT: Well, he—if he’s going to do something like that out in the

hallway, it won’t make any difference where he stands once we’re in the

courtroom.




                                -5-
                       DEFENDANT: That was the purpose of the agreement from the

               beginning.

                       THE COURT: I’m sorry?

                       DEFENDANT: That was the purpose for the agreement from the

               beginning, to not be able to use the podium.

                                                ***

                       THE COURT: My understanding of why we were not using the podium is

               that *** since we have you in shackles, neither of you would stand up and use the

               podium, because *** the jury doesn’t need to see you walking with shackles on.

               Where you’re seated at the table they can’t see your legs, but if you stand up and

               walk the jurors would be able to see those shackles.

                                                ***

                       All right. Anything else you want to say ***?

                       DEFENDANT: No, sir.”

Later in the discussion, the prosecutor noted that the alternate jurors “may well see” defendant’s

shackles during the trial. The court asked defendant one final time if he objected to the

prosecutor examining L.B. from the podium, and defendant responded, “It’s basically *** an

influence, basically, so.” The court ultimately allowed the prosecutor’s request to use the podium

during his examination of L.B.

¶ 13                                     D. The Jury Trial

¶ 14           Defendant’s trial commenced on October 20, 2020, and concluded on October 22,

2020, with the jury finding defendant guilty.




                                                -6-
¶ 15           L.B. testified that she was ten years old in 2018 and her mother was dating

defendant at the time. She stated there was a day “in the early summer of 2018” when she was

home alone with defendant. L.B. testified she believed her mother was at the food pantry on this

day. According to L.B., defendant asked her to go into the bathroom. L.B. complied with

defendant’s request and sat on the toilet. Defendant turned off the lights and stood “[r]ight in

front” of her. L.B. then felt something on her face that she said was larger than a finger. L.B.

testified defendant put his hands on the sides of her head and moved her head back and forth

while his penis was in her mouth. After some time, defendant “stopped” and L.B. returned to the

living room. L.B. did not immediately disclose this incident to her mother because she was

scared and “didn’t want to hurt her[,]” but she did eventually disclose it to her grandmother.

¶ 16           Tamela B., L.B.’s mother, testified she dated defendant from February 2018 to

July 4, 2018. Tamela B. recalled a day in “late June or early July” 2018 in which she arrived

home to find defendant alone with L.B.

¶ 17           Robin Mathis testified she runs a food pantry in Champaign. According to her

records, Tamela B. visited the food pantry on June 20, 2018.

¶ 18           Detective Amy Petrilli testified she spoke with defendant at the county jail on

June 19, 2019. Petrilli informed defendant he had been arrested on a warrant for predatory

criminal sexual assault of a child but did not disclose the name of the child-complainant.

Defendant told Petrilli he had not been in Champaign any time around July 2018. Defendant also

told Petrilli he had briefly dated Tamela B. Defendant named each of Tamela B.’s children, but

omitted L.B.

¶ 19           Officer Phillip McDonald testified he went to Tamela B.’s home located on

Springfield Avenue in early November 2018. Officer McDonald identified a map of the relevant




                                                -7-
area in Champaign that indicated Tamela B.’s home was located near the intersection of

Springfield Avenue and Parking Lot Road.

¶ 20           Troy Blazier, a “case management supervisor for Marion County Community

Corrections,” testified defendant was on GPS monitoring from January 24, 2018, to July 17,

2018.

¶ 21           Cassie Schmitt testified that she was employed by Track Group, a company that

provides GPS monitoring services for Marion County, Indiana. Schmitt testified that according

to Track Group records, defendant’s device placed him at an address on Parking Lot Road in

Champaign for the majority of the day on June 20, 2018.

¶ 22           R.C. testified defendant had dated her mother between 2014 and 2016, when R.C.

was between nine and eleven years of age. R.C. testified that when she was about nine years old,

she stayed at a hotel in St. Louis with her mother and defendant. One morning at the hotel, R.C.

was in bed while her mother was in the shower. R.C. testified she woke up and “felt something

touching [her] forehead” that “felt like a penis” and not like a finger. R.C. stated it was dark in

the room but she could tell defendant was standing over her with his hips close to her face.

¶ 23                                  E. Posttrial Proceedings

¶ 24           Defendant filed several timely posttrial motions in which he argued, in relevant

part, his speedy-trial rights were violated. The trial court rejected defendant’s contention, finding

again that no more than 99 days of the speedy-trial period had elapsed prior to trial.

¶ 25                                       F. Sentencing

¶ 26           On December 16, 2020, the trial court conducted a sentencing hearing. According

to the presentence investigation report (PSI), defendant was 43 years old at the time of

sentencing. The PSI indicated that in addition to numerous misdemeanor convictions and traffic




                                                -8-
violations, defendant had four prior felony convictions—three drug offenses and a theft

offense—as well as an Indiana conviction for “either intimidation or theft.” L.B. submitted a

written victim-impact statement. The State presented no additional evidence in aggravation, and

defendant presented no evidence in mitigation. In allocution, defendant maintained his

innocence.

¶ 27            In sentencing defendant, the court found the following aggravating factors

applied: (1) defendant’s conduct caused serious harm to L.B., as evinced by her trial testimony

and victim-impact statement; (2) defendant had an extensive criminal history; (3) the need to

deter others in the community from committing sexual offenses against minors; (4) defendant

was on probation or parole when he committed the offense; and (5) defendant “held a position of

trust or supervision” with respect to L.B. As for mitigation, the court found defendant was

unlikely to commit a similar offense “if he is incarcerated for a long period of time and also

likely because he will be required to register as a sex offender for most, if not all, of his natural

life after he serves whatever sentence is imposed.” The court noted defendant apparently suffered

from “some mental issues” but it did not rise to the level of “a serious mental issue.” The court

also stated, “our statutory scheme requires us to focus on the rehabilitation of offenders but also

on the seriousness of the offense” and “the single most important factor in a sentencing decision

is the nature and circumstances of the offense.” Ultimately, after balancing the applicable

aggravating and mitigating factors, the court sentenced defendant to 40 years’ imprisonment.

¶ 28            This appeal followed.

¶ 29                                         II. ANALYSIS

¶ 30            Defendant argues (1) he was tried in violation of his statutory right to a speedy

trial, (2) the trial court erred in allowing him to be placed in restraints at trial without first




                                                   -9-
conducting a hearing pursuant to Illinois Supreme Court Rule 430 (eff. July 1, 2010), and (3) the

court imposed an excessive sentence.

¶ 31                               A. The Right to a Speedy Trial

¶ 32            Defendant first argues we must vacate his conviction because he was tried in

violation of his statutory right to a speedy trial. He contends the trial court erred in finding the

speedy-trial time period had been tolled from April 20, 2020, to June 5, 2020, due to the

emergency orders issued by the supreme court and the Sixth Judicial Circuit in response to the

COVID-19 pandemic, and therefore erred in concluding that only 99 days of the speedy-trial

period had elapsed prior to trial. Specifically, defendant maintains the orders “violate Article II,

Section 1, of the Illinois Constitution and the well-established principle of the separation of

powers.” See Ill. Const. 1970, art. II, § 1.

¶ 33            As an initial matter, the State, citing to People v. Cole, 193 Ill. App. 3d 990

(1990), contends we “may lack the authority to rule upon the propriety of a Supreme Court

directive.” That case dealt with the standard to be employed when reviewing the sufficiency of

the evidence in a sex offense case. Id. At the time, to sustain a conviction in a sex offense case,

the evidence had to be substantially corroborated or the victim’s testimony had to be clear and

convincing. Id. at 995. At the conclusion of our decision in Cole, we noted that “[w]hile it may

be time to declare these tests no longer valid, we do not believe that it should be done by this

court.” (Emphasis omitted.) Id. at 997. We find the State’s reliance on this case misplaced for

several reasons. First, Cole involved a common law rule pertaining to the standard of review in

sex offense cases, not an administrative order issued by the supreme court. Additionally, in Cole,

we stated that, while it may be time to declare the rule no longer valid, “we do not believe that it

should be done by this court.” Id. We did not say that it could not be done by this court or that




                                                - 10 -
we lacked the authority to do so. Thus, because the State fails to cite to any authority holding this

court lacks the authority to address the propriety of an administrative order of the supreme court,

we will address defendant’s argument.

¶ 34           Section 103-5(a) of the Code of Criminal Procedure of 1963 (725 ILCS

5/103-5(a) (West 2018)) (the speedy-trial statute) provides the following:

                       “(a) Every person in custody in this State for an alleged offense shall be

               tried by the court having jurisdiction within 120 days from the date he or she was

               taken into custody unless delay is occasioned by the defendant ***. Delay shall be

               considered to be agreed to by the defendant unless he or she objects to the delay

               by making a written demand for trial or an oral demand for trial on the record.”

“The trial court’s determination as to who is responsible for a delay of the trial is entitled to

much deference, and should be sustained absent a clear showing that the trial court abused its

discretion.” People v. Kliner, 185 Ill. 2d 81, 115 (1998). “However, the ultimate question as to

whether defendant’s statutory right to a speedy trial has been violated is a question of law subject

to de novo review.” People v. Pettis, 2017 IL App (4th) 151006, ¶ 17.

¶ 35           On March 20, 2020, the supreme court, “[i]n the exercise of the general

administrative and supervisory authority over the courts of Illinois conferred *** pursuant to

Article VI, Section 16 of the Illinois Constitution of 1970 (Ill. Const. 1970, art. VI, sect. 16),”

addressed the emergency COVID-19 situation as it related to court operations and issued an

order allowing the chief judges of each circuit to continue trials for 60 days. Ill. S. Ct., M.R.

30370 (eff. Mar. 20, 2020). The order provided that “[i]n the case of criminal proceedings, any

delay resulting from this emergency continuance order shall not be attributable to either the State

or the defendant” for speedy-trial purposes. Id. On April 3, 2020, the supreme court amended its




                                                - 11 -
order to allow for the continuance of trials until further order of the court. Ill. S. Ct., M.R. 30370

(eff. Apr. 3, 2020). On April 7, 2020, the court issued another amended order, which provided as

follows:

                       “The Chief Judges of each circuit may continue trials until further order of

               this Court. The continuances occasioned by this Order serve the ends of justice

               and outweigh the best interests of the public and defendants in a speedy trial.

               Therefore, such continuances shall be excluded from speedy trial computations

               contained in [the speedy-trial statute.] Statutory time restrictions in [the speedy-

               trial statute] *** shall be tolled until further order of this Court.” Ill. S. Ct., M.R.

               30370 (eff. Apr. 7, 2020).

¶ 36           On April 2, 2020, the Sixth Judicial Circuit issued Administrative Order 2020-03,

which continued all jury trials “until no earlier than May 18, 2020.” 6th Judicial Cir. Ct. Adm.

Order 2020-03 (Apr. 2, 2020). On April 30, 2020, the Sixth Judicial Circuit issued

Administrative Order 2020-06, which continued all jury trials “to no earlier than June 15, 2020.”

6th Judicial Cir. Ct. Adm. Order 2020-06 (Apr. 30, 2020).

¶ 37           As discussed above, defendant argues the supreme court orders tolling the speedy-

trial time period “violate Article II, Section 1, of the Illinois Constitution and the well-

established principle of the separation of powers.” Defendant maintains that because the supreme

court lacked the authority to toll the speedy-trial time period, the speedy-trial period was not

tolled from April 20, 2020, to June 5, 2020, meaning an additional 46 days had elapsed prior to

trial, for a total of 145 days. Thus, according to defendant, because he was not tried within 120

days of being placed in custody, we must vacate his conviction.




                                                - 12 -
¶ 38           The doctrine of separation of powers is found in section 1 of article II of the

Illinois Constitution of 1970, which states, “[t]he legislative, executive and judicial branches are

separate. No branch shall exercise powers properly belonging to another.” Ill. Const. 1970,

art. II, § 1. “The judicial power is vested in a Supreme Court, an Appellate Court and Circuit

Courts.” Ill. Const. 1970, art. VI, § 1. “General administrative and supervisory authority over all

courts is vested in the Supreme Court and shall be exercised by the Chief Justice in accordance

with its rules.” Ill. Const. 1970, art. VI, § 16. “The judicial power has been described as

including the adjudication and application of law and the procedural administration of the

courts.” Kunkel v. Walton, 179 Ill. 2d 519, 528 (1997).

¶ 39           In Kunkel, our supreme court elaborated on the bounds of the doctrine of the

separation of powers:

                        “The separation of powers provision does not seek to achieve a complete

               divorce between the branches of government; the purpose of the provision is to

               prevent the whole power of two or more branches from residing in the same

               hands. [Citation.] There are areas in which separate spheres of governmental

               authority overlap and certain functions are thereby shared. [Citation.] Where

               matters of judicial procedure are at issue, the constitutional authority to

               promulgate procedural rules can be concurrent between the court and the

               legislature. The legislature may enact laws that complement the authority of the

               judiciary or that have only a peripheral effect on court administration. [Citation.]

               Ultimately, however, this court retains primary constitutional authority over court

               procedure. Consequently, the separation of powers principle is violated when a

               legislative enactment unduly encroaches upon the inherent powers of the




                                               - 13 -
               judiciary, or directly and irreconcilably conflicts with a rule of this court on a

               matter within the court’s authority. [Citations.] With regard to separation of

               powers violations resulting from conflicts between statutory provisions and court

               rules, this court has indicated that even where a statute, standing alone, does not

               violate the separation of powers clause, the legislature is without authority to

               interfere with a product of this court’s supervisory and administrative

               responsibility. [Citation.] The principle that court rules will supersede inconsistent

               statutory provisions is connected to the undisputed duty of the court to protect its

               judicial powers from encroachment by legislative enactments, and thus preserve

               an independent judicial department.” (Internal quotation marks omitted.)

               Id. at 528-29.

¶ 40           In People v. Mayfield, 2021 IL App (2d) 200603, the Second District recently

relied on Kunkel in holding the supreme court’s COVID-19 orders did not violate the doctrine of

separation of powers:

                        “The scheduling of criminal trials is a matter of procedure within the

               realm of our supreme court’s primary constitutional authority. Pursuant to Kunkel,

               the court’s exercise of that authority through its orders prevails over the [speedy-

               trial statute]. Thus, the supreme court had the authority to allow the tolling of the

               time limits under the Act for bringing criminal defendants to trial. The court

               exercised that authority *** in response to a pandemic that threatened the health

               and safety of millions of Illinois residents.” Id. ¶ 21.

¶ 41           We find the reasoning in Mayfield instructive and agree with its holding. To find

otherwise would be to restrict the judiciary from exercising its primary authority over “the




                                                - 14 -
procedural administration of the courts.” Kunkel, 179 Ill. 2d at 528. Such a result would be a

clear violation of separation-of-powers principles. See id. at 529 (explaining that “the legislature

is without authority to interfere with a product of [the supreme] court’s *** administrative

responsibility” (internal quotation marks omitted)). As the Mayfield court noted, the supreme

court was forced to respond to the “exceptional and urgent circumstances” of the “deadly

pandemic.” Mayfield, 2021 IL App (2d) 200603, ¶ 24. To the extent the court’s response

conflicted with the speedy-trial statute, the court’s orders must prevail in light of its basic

authority over the procedural administration of the courts. See Kunkel, 179 Ill. 2d at 529 (“The

principle that court rules will supersede inconsistent statutory provisions is connected to the

undisputed duty of the court to protect its judicial powers from encroachment by legislative

enactments ***.” (Internal quotation marks omitted)). Accordingly, we reject defendant’s

argument.

¶ 42                                    B. Restraints at Trial

¶ 43           Defendant next argues his due process rights were violated when the trial court

allowed him to be placed in restraints at trial without first conducting a hearing and finding a

manifest need for the restraints, as required by Illinois Supreme Court Rule 430 (eff. July 1,

2010). Defendant concedes he initially waived this argument by agreeing to be shackled at trial

so long as the prosecutor remained at or near his own table. However, he contends he “rescinded

that waiver when he objected to the court’s decision to allow the prosecutor to use the podium,”

thereby triggering the court’s duty to comply with Rule 430. The State maintains defendant’s

objections “can not be seen as a complete withdraw[al] of his prior agreement to be shackled,

such that the court was then required to conduct a Rule 430 hearing.” Alternatively, the State

argues that even if the court erred, the error was harmless beyond a reasonable doubt.




                                                - 15 -
¶ 44           Illinois Supreme Court Rule 430 (eff. July 1, 2010) provides as follows:

                       “An accused shall not be placed in restraint of any form unless there is a

               manifest need for restraint to protect the security of the court, the proceedings, or

               to prevent escape. Persons charged with a criminal offense are presumed innocent

               until otherwise proven guilty and are entitled to participate in their defense as free

               persons before the jury or bench. Any deviation from this right shall be based on

               evidence specifically considered by the trial court on a case-by-case basis. ***

               Once the trial judge becomes aware of restraints, prior to allowing the defendant

               to appear before the jury, he or she shall conduct a separate hearing on the record

               to investigate the need for such restraints.”

The rule goes on to state that after the court allows the defendant to be heard and makes specific

findings with respect to ten enumerated factors, “the trial judge shall balance these findings and

impose the use of a restraint only where the need for restraint outweighs the defendant’s right to

be free from restraint.” Id. “The decision on whether and how to restrain a defendant is left to the

trial court’s discretion.” People v. Reese, 2017 IL 120011, ¶ 47. The trial court’s failure to follow

the procedure outlined in Rule 430 results in a violation of the defendant’s due process rights.

Id. ¶ 49.

¶ 45           Here, the trial court did not conduct the hearing contemplated by Rule 430 before

allowing defendant to appear shackled before the jury, but the parties agree defendant waived

any argument this constituted error when defendant initially agreed to be shackled at trial so long

as the prosecutor remained at or near his table. However, defendant argues he “rescinded that

waiver when he objected to the court’s decision to allow the prosecutor to use the podium.”

Defendant further contends that, in addition to rescinding his initial waiver, he also properly




                                               - 16 -
preserved this issue for review “by making a contemporaneous objection to being shackled.” We

agree with the State that defendant has not established his comments to the court reflect a

rescission of his initial waiver of the Rule 430 requirements. Further, we find that, even

assuming defendant rescinded his waiver of this argument, any alleged error in failing to comply

with the requirements of Rule 430 was harmless beyond a reasonable doubt.

¶ 46           The record in this case shows that after the prosecutor requested to use the

podium when questioning L.B., the court asked defendant if he had any objection to this request.

Defendant said he did and proceeded to provide four separate bases for his objection, none of

which had anything to do with being shackled or a lack of compliance with Rule 430. First,

defendant objected on the basis the prosecutor would be able to “have eye contact and be able to

communicate with [the witnesses] without me even *** having knowledge of it.” Second,

defendant explained, “He get[s] a chance to speak to them outside of me being present. When he

go[es] to the hallway to talk to the witnesses, he might be able to say a few things to them to

make them blend into what it is that he ha[s] to say, a coaching somehow.” Third, he said, “the

purpose for the agreement from the beginning [was] to not be able to use the podium.” Finally,

when the court asked if defendant had a final objection for the record, defendant responded, “It’s

basically *** an influence, basically, so.” We decline to say any of these objections amounted to

a rescission of his waiver. Despite the court informing the parties of the requirements of Rule

430 prior to ruling defendant would be placed in restraints, defendant never even mentioned that

rule or said anything about being shackled when he provided his reasons for objecting. Even

construing the four bases for the objection discussed above in favor of defendant, we cannot say

that they—either taken individually or in conjunction—fairly informed the court that defendant

was objecting on the basis that he did not agree to be shackled at trial unless the court first




                                                - 17 -
conducted a hearing pursuant to Rule 430 and found a manifest need for the use of restraints.

Accordingly, we find defendant waived this argument.

¶ 47           Moreover, even assuming defendant properly rescinded his waiver and the court

erred in failing to comply with the requirements of Rule 430, we nonetheless would find any

error was harmless beyond a reasonable doubt. The appellate court has explained harmless-error

analysis as follows:

               “Three approaches have been used for determining whether an error is harmless

               beyond a reasonable doubt: (1) focusing on the error to determine whether it may

               have contributed to the conviction; (2) examining the other evidence in the case to

               see if overwhelming evidence supports the conviction; and (3) considering

               whether the evidence is cumulative or duplicates properly admitted evidence.”

               People v. Bass, 2019 IL App (1st) 160640, ¶ 81.

¶ 48           Here, the third approach is inapplicable because the alleged error does not involve

the admission of inadmissible evidence. However, the first and second approaches favor a

finding of harmless error. By focusing on the alleged error, we cannot conceive of how

defendant’s shackles may have contributed to the conviction. While the prosecutor noted that the

alternate jurors, who were excused prior to deliberations, “may well see” defendant’s shackles,

defendant fails to point to anything in the record that would suggest the remaining jurors had any

knowledge he was restrained at trial.

¶ 49           Additionally, the evidence of defendant’s guilt was overwhelming. L.B. testified

the event in question occurred “in the early summer of 2018” when she was home alone with

defendant. L.B. further testified her mother was not home because she was at the food pantry.

This testimony was corroborated by L.B.’s mother, who said she came home one day in “late




                                              - 18 -
June or early July” and found L.B. alone with defendant. L.B.’s testimony was further

corroborated by Robin Mathis. Mathis testified she runs a food pantry in Champaign and her

records indicated L.B.’s mother visited the food pantry on June 20, 2018. Moreover, although

defendant told Detective Petrilli he was not in Champaign at the relevant time, defendant was

subject to GPS monitoring at the time, and the GPS records indicated he was near L.B.’s home

for the majority of the day on June 20, 2018. Finally, the State also introduced the testimony of

R.C. to demonstrate defendant’s propensity to commit sexual offenses against minors. Based on

this evidence, we conclude any alleged error was harmless beyond a reasonable doubt.

¶ 50                                   C. Excessive Sentence

¶ 51           Defendant’s final argument is that the trial court imposed an excessive sentence.

Specifically, defendant, who was 43 years old at the time of sentencing, asserts the court erred in

sentencing him to 40 years’ imprisonment “without first finding that [he] is beyond rehabilitation

before imposing the practical equivalent of a term of natural life.” Defendant acknowledges he

did not preserve this issue for review because he failed to object at the sentencing hearing and

file a motion to reconsider sentence. See, e.g., People v. Hillier, 237 Ill. 2d 539, 544 (2010)

(“[T]o preserve a claim of sentencing error, both a contemporaneous objection and a written

postsentencing motion raising the issue are required.”). Nonetheless, he maintains we may

address it under the first prong of the plain-error doctrine.

¶ 52           The plain-error doctrine is a “narrow and limited exception” to the general rules

of forfeiture. Id. at 545. To obtain relief under the doctrine, a defendant “must first show that a

clear or obvious error occurred.” Id. As argued in this case, if the defendant makes the requisite

showing of clear or obvious error, he must then demonstrate “the evidence at the sentencing




                                                - 19 -
hearing was closely balanced.” Id. The defendant bears the burden of persuasion under the

plain-error doctrine, and failure to satisfy that burden results in the forfeiture being honored. Id.

¶ 53           “The Illinois Constitution requires that ‘all penalties shall be determined both

according to the seriousness of the offense and with the objective of restoring the offender to

useful citizenship.’ ” People v. Cook, 2021 IL App (3d) 190243, ¶ 38 (quoting Ill. Const. 1970,

art. I, § 11). In fashioning an appropriate sentence, the trial court must consider “all factors in

aggravation and mitigation, including, inter alia, the defendant’s age, demeanor, habits,

mentality, credibility, criminal history, general moral character, social environment, and

education, as well as the nature and circumstances of the crime and of [the] defendant’s conduct

in the commission of it.” People v. Quintana, 332 Ill. App. 3d 96, 109 (2002). “As long as the

court does not consider incompetent evidence, improper aggravating factors, or ignore pertinent

mitigating factors, it has wide latitude in sentencing a defendant to any term within the statutory

range prescribed for the offense.” People v. Hernandez, 204 Ill. App. 3d 732, 740 (1990). “The

balance which is to be struck amongst the aggravating and mitigating factors is a matter of

judicial discretion which should not be disturbed on review absent an abuse of that discretion.”

Id.; see also People v. Alexander, 239 Ill. 2d 205, 212 (2010) (“A reviewing court may not alter a

defendant’s sentence absent an abuse of discretion by the trial court.”). “A sentence will be

deemed an abuse of discretion where the sentence is greatly at variance with the spirit and

purpose of the law, or manifestly disproportionate to the nature of the offense.” (Internal

quotation marks omitted.) Id.

¶ 54           Here, defendant was convicted of predatory criminal sexual assault of a child (720

ILCS 5/11-1.40(a)(1), (b)(1) (West 2016)), a Class X felony with a sentencing range of 6 to 60




                                                - 20 -
years’ imprisonment. The trial court sentenced defendant to 40 years’ imprisonment, which falls

within the range prescribed by the legislature.

¶ 55           We find defendant has failed to establish that the trial court clearly abused its

discretion in sentencing him to 40 years’ imprisonment. Defendant’s argument is premised on

the following proposition: “[O]nce the court decided to impose a lengthy sentence, the question

before it was no longer what sentence was appropriate within [the applicable sentencing] range.

The question was whether [defendant] should receive a sentence he would be reasonably likely

to survive, or should die in prison.” Thus, according to defendant, the court abused its discretion

in imposing “a sentence that will keep him in prison until age 76” without first making an

express finding that he “was beyond rehabilitation.” See People v. Sanders, 2016 IL App (1st)

121732-B, ¶ 26 (“[A] person held in a general prison population has a life expectancy of about

64 years.”). Defendant’s argument is unpersuasive. He has failed to cite to any authority in

support of the legal proposition he advances. This is likely due to the fact that, as noted by the

State and not refuted by defendant in his reply brief, “there is no Illinois rule, statute or precedent

which requires a sentencing court to determine whether a defendant might [outlive] his

sentence.” Because there is no rule requiring sentencing courts to make an express finding that a

defendant is “beyond rehabilitation” before imposing a sentence that would keep them

imprisoned beyond the age of 64, we reject defendant’s argument.

¶ 56           Moreover, a review of the record shows the trial court properly balanced the

applicable aggravating and mitigating factors. In aggravation, the court found the following

factors applied: (1) defendant’s conduct caused serious harm to L.B., as demonstrated by her trial

testimony and victim-impact statement; (2) defendant had an extensive criminal history; (3) there

was a need to deter others in the community from committing sexual offenses against minors;




                                                  - 21 -
(4) defendant was on probation or parole when he committed the instant offense; and

(5) defendant “held a position of trust or supervision” with respect to L.B. In mitigation, the

court found only that defendant was unlikely to commit a similar offense “if he is incarcerated

for a long period of time and also likely because he will be required to register as a sex offender

for most, if not all, of his natural life after he serves whatever sentence is imposed.” However,

merely because the court determined defendant was unlikely to commit a similar offense in the

future, it does not follow that the court had to give this factor greater weight than the numerous

aggravating factors that applied. See, e.g., People v. Coleman, 166 Ill. 2d 247, 261 (1995) (“A

defendant’s rehabilitative potential *** is not entitled to greater weight than the seriousness of

the offense.”). To the contrary, this court has consistently held, as was noted by the trial court at

sentencing, that the seriousness of the offense is the most important factor to consider. See, e.g.,

People v. Busse, 2016 IL App (1st) 142941, ¶ 28 (“In fashioning the appropriate sentence, the

most important factor to consider is the seriousness of the crime.”). Accordingly, we conclude

defendant has failed to establish that the trial court clearly abused its discretion, and we honor his

forfeiture of this argument.

¶ 57                                    III. CONCLUSION

¶ 58           For the reasons stated, we affirm the trial court’s judgment.

¶ 59           Affirmed.




                                                - 22 -